[form-knowlesdirectorsrsu001.jpg]
Non-Employee Director Restricted Stock Unit Award Agreement This AGREEMENT
between Knowles Corporation, a Delaware corporation (the "Company"), and
[Director Name] (the "Grantee') is made as of [Grant Date] (the "Grant Date"),
subject to the Grantee's acceptance this Agreement in accordance with Section 10
hereof. WHEREAS, the Company has adopted the Knowles Corporation 2018 Equity and
Cash Incentive Plan (as amended from time to time, the "Plan") in order to,
among other things, attract and retain non-employee directors and to motivate
such persons to act in the long-term best interests of the Company and its
stockholders; and WHEREAS, the Company has determined to grant the Grantee
Restricted Stock Units ("RSUs") as provided herein to encourage the Grantee's
efforts toward the continuing success of the Company. NOW, THEREFORE, the
Company and the Grantee agrees as follows: 1. Grant of Restricted Stock Unit
Award. 1.1 The Company hereby grants to the Grantee the RSUs (the "Award") with
respect to the Company's common stock, par value $0.01 per share ("Common
Stock"), as indicated below and subject to the Grantee's execution or electronic
acceptance of this Agreement. Number of RSUs [Number] 1.2 This Agreement shall
be construed in accordance and consistent with, and subject to, the provisions
of the Plan (the provisions of which are hereby incorporated by reference) and,
except as otherwise expressly set forth herein, the capitalized terms used in
this Agreement shall have the same definitions and meanings as set forth in the
Plan. 2. Restriction Period. The Grantee shall vest in the RSUs, and all
restrictions thereon shall lapse, on the first anniversary of the Grant Date
(the "Vesting Date") subject to the Grantee remaining actively in service to the
Company as a member of the Board through the Vesting Date. Except as provided
for herein, in the event that the Grantee's service as a Board member terminates
prior to the Vesting Date, all of the RSUs shall be forfeited. 3. Issuance of
Common Stock. No shares of Common Stock shall be issued to the Grantee in
respect of the Award until the restrictions on RSUs have lapsed and the
applicable vesting conditions have been satisfied. Subject to Section 4.1 of
this Agreement, within 30 days following the Vesting Date, the Company shall
issue shares of Common Stock in the Grantee's name equal to the number of RSUs
that vested on the Vesting Date, subject to a Grantee’s election to defer
receipt of the Award in accordance with such procedures as may from time to time
be prescribed by the Committee. 4. Forfeiture of Award. 4.1 Termination of
Service. If, prior to the end of the Restriction Period, the Grantee's service
as a member of the Board terminates for any reason, other than as set forth in
Sections 4.1(a), 4.1(b) or 4.1(c) below, the Award will automatically terminate
and this Award and the unvested RSUs shall be forfeited to and cancelled by the
Company without any payment to the Grantee. 4.1(a) Disability or Death. If the
Grantee's service as a member of the Board terminates due to Disability or death
prior to the Vesting Date, then the unvested RSUs shall vest as



--------------------------------------------------------------------------------



 
[form-knowlesdirectorsrsu002.jpg]
of the date of such termination due to Disability or death and the Award shall
be settled within 30 days following the date of death or termination due to
Disability. For purposes of this Agreement, "Disability" or "Disabled" shall
mean the permanent and total disability of the Grantee within the meaning of
Section 22(e)(3) and 409A(a)(2)(c)(i) of the Code. The determination of
Disability shall be made by the Committee in its sole discretion. 4.1(b) No
Re-Election. If the Grantee's service as a member of the Board terminates as of
the date of the Company's first Annual Meeting of stockholders at which
directors are elected that occurs after the Grant Date due to (i) the Grantee's
failure to be nominated for re-election to the Board at such Annual Meeting or
(ii) notwithstanding any such nomination, the Grantee is not re-elected to the
Board upon the expiration of his term, then the unvested RSUs shall continue to
vest in accordance with Section 2 of this Agreement and any such RSUs that
become vested in accordance with Section 2 shall be settled on the date
specified in Section 3 of this Agreement. 4.1(c) Change in Control. If the
Grantee's service as a member of the Board (or the board of directors of any
successor corporation) terminates prior to the Vesting Date as a result of and
following a Change in Control as provided in Section 6.9(a) of the Plan, then
the Award shall be settled on the earlier of (i) the date specified in Section 3
of this Agreement or (ii) within 60 days following the Grantee's termination of
service, based on the change in control vesting provisions set forth in the
Plan. If a Change in Control occurs as provided in Section 6.9(b) of the Plan
where the Award is not effectively assumed, then the Award shall be settled on
the earlier of (A) the date specified in Section 3 of this Agreement or (B)
within 60 days following such Change in Control; provided, however, the Award
shall be settled following the normal Vesting Date in accordance with Section 3
if either (I) the Award is subject to Section 409A of the Code and the Change in
Control does not constitute a "change in control" event within the meaning of
Section 409A of the Code or (II) otherwise required to comply with Section 409A
of the Code. 4.2 Misconduct. If prior to the issuance of shares of Common Stock
under this Agreement, the Grantee has (a) used for profit or disclosed to
unauthorized persons, confidential information or trade secrets of the Company
or any of its Affiliates, (b) breached any contract with, violated any policy of
the Company or any of its Affiliates (including, without limitation, the
Company's Insider Trading and Confidentiality Policy and Anti-hedging and
Anti-pledging Policy, as such policies may be modified from time to time), or
violated any fiduciary obligation to the Company or any of its Affiliates, or
(c) engaged in unlawful trading in the securities of the Company or any of its
Affiliates or of another company based on information gained as a result of the
Grantee's status as a director to the Company or any of its Affiliates (each of
(a), (b) and (c) shall be considered "Cause" under the Plan), unless such
misconduct or violation is waived in writing by the Committee, the Award shall
automatically terminate and the Grantee shall not be entitled to receive any
shares of Common Stock under Section 3 or otherwise under this Agreement. (A
copy of the current version of the Company's Anti-hedging and Anti- pledging
Policy is available on the Company's third-party stock plan administrator's
website and a copy of the Company's Insider Trading and Confidentiality Policy
is available from the Office of the General Counsel). By accepting this
Agreement, the Grantee acknowledges his or her understanding that nothing
contained in this Agreement limits the Grantee's ability to report possible
violations of law or regulation to, or file a charge or complaint with, the
Securities and Exchange Commission, the Equal Employment Opportunity Commission,
the National Labor Relations Board, the Occupational Safety and Health
Administration, the Department of Justice, the Congress, any Inspector General,
or any other federal, state or local governmental agency or commission



--------------------------------------------------------------------------------



 
[form-knowlesdirectorsrsu003.jpg]
("Government Agencies"). The Grantee further understands that this Agreement
does not limit the Grantee's ability to communicate with any Government Agencies
or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company. Nothing in this Agreement shall
limit the Grantee's ability under applicable United States federal law to (A)
disclose in confidence trade secrets to federal, state, and local government
officials, or to an attorney, for the sole purpose of reporting or investigating
a suspected violation of law or (B) disclose trade secrets in a document filed
in a lawsuit or other proceeding, but only if the filing is made under seal and
protected from public disclosure. 5. Restrictions on Transfer. Neither the
Award, this Agreement nor the shares of Common Stock subject to this Agreement
may be sold, transferred, otherwise disposed of, pledged or otherwise
hypothecated; provided that the shares shall be transferrable, subject to the
terms of the Plan and applicable law, following the vesting of the RSUs and the
issuance of Common Stock. 6. Limitation of Rights. During the Restriction
Period, the Grantee shill not have any rights of a stockholder (including voting
rights) or the right to receive any dividends declared or other distributions
paid with respect to any RSUs or shares of Common Stock which may be issued
pursuant to this Award. 7. Taxes. The Grantee shall be solely responsible for
payment of any and all federal, state and local income taxes and other amounts
as may be required by law with respect to the Award or the shares of Common
Stock issued pursuant to the Award. 8. Code Section 409A. This Award is intended
to comply with or be exempt from Section 409A of the Code to the maximum extent
possible. The Grantee will not be considered to have terminated from service
with the Company unless such termination is a "separation from service" within
the meaning of Section 409A of the Code. 9. Grantee Bound by the Plan. The
Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be bound
by all the terms and provisions thereof. (A copy of the current version of the
Plan is available on the Company's third-party stock plan administrator's
website.) 10. Acceptance. The RSUs granted to the Grantee pursuant to the Award
shall be subject to the Grantee's acceptance of this Agreement. The Grantee is
required to accept this Award either (a) electronically within his or her stock
plan account with the Company's stock plan administrator according to the
procedures then in effect; or (b) by returning an executed counterpart of this
Agreement to the Company. The acceptance of this Award constitutes
acknowledgement of receipt of the Plan and consent to the terms of the Plan and
this Award as described in the Plan and this Agreement. 11. No Right to
Continued Service. Nothing in this Agreement or the Plan shall interfere with or
limit in any way the right of the Company to terminate the Grantee's service,
nor confer upon the Grantee any right to continuance of service as a Board
member. 12. Modification of Agreement. The provisions of this Agreement may not
be amended without the written consent of the Grantee where such amendment would
materially impair the Grantee's rights under this Agreement. No course of
conduct or failure or delay in enforcing the provisions of this Agreement shall
affect the validity, binding effect or enforceability of this Agreement. 13.
Severability. Should any provisions of this Agreement be held by a court of
competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms. 14. Governing Law.
The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Delaware without giving effect to
any conflicts of laws principles.



--------------------------------------------------------------------------------



 
[form-knowlesdirectorsrsu004.jpg]
15. Successors in Interest. This Agreement shall inure to the benefit of and be
binding upon any successor to the Company. This Agreement shall inure to the
benefit of the Grantee's legal representatives. All obligations imposed upon the
Grantee and all rights granted to the Company under this Agreement shall be
binding upon the Grantee's heirs, executors, administrators and successors. 16.
Resolution of Disputes. Any dispute or disagreement which may arise under, or as
a result of, or in any way relate to, the interpretation, construction or
application of this Agreement shall be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive on the
Grantee, the Grantee's heirs executors, administrators and successors, and the
Company and its Affiliates for all purposes. 17. Entire Agreement. This
Agreement and the terms and conditions of the Plan constitute the entire
understanding between the Grantee and the Company and its Affiliates, and
supersede all other agreements, whether written or oral, with respect to the
Award. 18. Headings. The headings of this Agreement are intended for convenience
only and do not constitute a part of this Agreement. 19. Counterparts. This
Agreement may be executed or accepted simultaneously in two or more counterpart
each of which shall constitute an original, but all of which taken together
shall constitute one and the same agreement. KNOWLES CORPORATION By: GRANTEE
_____________________ Signature



--------------------------------------------------------------------------------



 